Title: From George Washington to John Jay, 3 June 1779
From: Washington, George
To: Jay, John


        
          Sir,
          Head Quarters Middle Brook June 3d 1779.
        
        In the letter which I did myself the honor to write to Your Excellency the 25th of May, I mentioned the appearances which indicated that the enemy had some important enterprise in contemplation. These appearances have since increased ’till they seem to have arrived at a very interesting crisis. The inclosed extracts from the intelligence I have successively received will show their progress and the point at which they last stood.
        Congress will observe by General St Clairs letter that he expected to reach Pompton last night. The Virginia division commanded by Lord Stirling marched yesterday for the same place. Baron De Kalb

with the Maryland troops follow this morning. We shall press forward with all diligence and do every thing in our power to disappoint the enemy. I expect to set out this day towards the Highlands, by way of Morris Town. I mention the route that any dispatches coming from Congress may the more readily find me.
        There are five brigades of Continental troops besides the two Carolina regiments under the command of General McDougall.
        At the first appearance of a movement among the enemy, I redoubled my efforts to put the army here in a state of readiness for taking the field. These have been seconded by the utmost exertions of The Quarter Master General; but the very great difficulty of procuring horses and waggons and the scarcity of forage have unavoidably retarded our preparations.
        I beg leave to inclose an extract of a letter I have just received from General Gates of the 25 of May, on the very important subject of money. I entreat that Congress will be pleased to order him an immediate and adequate supply, as the necessity is urgent and it would be dangerous to risk a revival of the discontent which lately appeared among the troops at Providence for want of pay. It is also much to be desired, that he may be enabled to reinlist the men he mentions during the war. I have the honor to be With very great respect & esteem Sir Yr Most Obedt serv.
        
          Go: Washington
        
      